Citation Nr: 1521896	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 16, 2011 for the award of service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for diabetes mellitus, type II, with an initial evaluation of 20 percent and an effective date of June 16, 2011.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for diabetes mellitus, type II, was received on June 16, 2011.

2.  There is no evidence of any earlier formal or informal claim for service connection for diabetes mellitus, type II prior to June 16, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to June 16, 2011, for the award of service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400, 3.816 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA sent the Veteran an appropriate notice letter in July 2011.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  Appropriate medical and personnel records have been associated with the file. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to an earlier effective date for the grant of service connection for diabetes mellitus, type II.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Earlier Effective Date for Diabetes Mellitus, Type II

The Veteran seeks an earlier effective date for his service-connected diabetes mellitus, type II.  The current effective date of June 16, 2011 is based upon the date of receipt for his original service connection claim.  The main contention of the Veteran is that VA was aware of his diagnosis of diabetess as early as 2006, however, did not alert him until approximately 2011, after which he filed his claim.  The Veteran has not argued that he filed a service connection claim for diabetes mellitus prior to June 16, 2011.

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  The liberalizing law that added diabetes as a disease presumptively due to herbicide exposure during service in Vietnam became effective on May 8, 2001.  

If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2)  are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.  

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  See 38 C.F.R. § 3.816(c)(4) .

Although service connection for diabetes mellitus as a result of herbicide exposure was granted after the liberalizing law, the Veteran was not continuously eligible for service connection for diabetes mellitus from May 8, 2001, until the award of 
service connection.  The record suggests that the earliest evidence of a diagnosis of diabetes was in 2006.   Since the Veteran was not continuously eligible for service connection for diabetes mellitus from May 8, 2001, entitlement to an effective date earlier than June 16, 2011, is not available as a result of a liberalizing law.  38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114(a). 

The Veteran's specific claim for service connection is dated June 16, 2011, the current effective date for the grant of service connection.  As noted, the effective date of the award will generally be the later of the date such claim was received by VA or the date the disability arose.  The medical records currently included within the claims file indicate that the Veteran was diagnosed with diabetes as early as 2006.   Unfortunately, a diagnosis of diabetes as early as 2006 will not warrant an earlier effective date pursuant to either 38 C.F.R. § 3.400 or § 3.816.  The Board is unable to identify a formal or informal claim having been received prior to June 16, 2011.  Consequently, the appropriate effective date is June 16, 2011, the later of the date such claim was received by VA or the date the disability arose.  

The Board acknowledges that medical records may be accepted as an informal claim for benefits under certain circumstances.  See 38 C.F.R. § 3.157.  However, these circumstances are limited to when the claim is one for increase or to reopen a previously denied claim.  See 38 C.F.R. § 3.157(b).  As the original claim from which this appeal arose was not one for increase or reopen a previously denied claim, § 3.157 is not applicable.  Otherwise, the United States Court of Appeals for the Federal Circuit has suggested a distinction between bare medical records and the submission of medical records with a cover sheet that made it clear that the submission was intended as a claim.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  The record does not indicate, and the Veteran has not asserted, that at any time the Veteran submitted medical records with the intention of filing a claim prior to June 16, 2011.  

The Board has again considered the limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816 (2013).  However, the evidence does not suggest that his claim meets the requirements for this regulation to be applicable.  The Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989; the Veteran's claim was not received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes (May 8, 2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements are met, as is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114  and 3.400.  38 C.F.R. § 3.816(c)(4) (2014). 

In sum, the criteria for an effective date prior to June 16, 2011, for the award of entitlement to service connection for diabetes mellitus, type II is are not met.  The Board is sympathetic to the Veteran's claim, and understands that the circumstances leading to the current effective date are unfortunate, in particular, that the Veteran did not know of his diagnosis for a period of time.  However, under the applicable laws and regulations, the Board is unable to grant an earlier effective date for service connection for diabetes mellitus, type II.  VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  The Veteran's argument that VA failed to inform him of his diabetes does not provide a basis for allowance of the claim.  Indeed, he has not cited and the Board cannot identify any statutory or regulatory authority that would permit the Board to award earlier effective dates on this basis.  In other words, even though the Board has no reason to doubt his assertion that VA failed to inform him of this diagnosis, the current law and regulations, as they apply to claims for VA compensation, do not permit the award of earlier effective dates on these facts.  Further, no statute, regulation or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for VA benefits.  See Hunt v. Nicholson, 20 Vet. App. 319 (2006).


ORDER

Entitlement to an effective date prior to June 16, 2011 for the award of service connection for diabetes mellitus, type II.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


